117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Buck GREEN, individually and on behalf of all otherssimilarly situated;  Joyce Moton, individually andon behalf of all others similarlysituated, Appellants,v.Gary J. STANGLER;  Carmen Schulze;  Richard Koon;  Don Holt;Louise Critten;  D. Wayne Osgoode;  CharlesDiamond, Appellees.
No. 96-1791.
United States Court of Appeals, Eighth Circuit.
Submitted June 20, 1997July 9, 1997

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Buck Green and Joyce Moton appeal the district court's1 grant of summary judgment to defendants in their civil rights action.  Having carefully reviewed the record and the parties' submissions, we affirm the judgment of the district court.  See 8th Cir.R. 47B.


2
Defendants' motion to dismiss Moton from the appeal is granted.



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri